Case 18-10601-|\/|FW Doc 1940 Filed 01/07/19 Page 1 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: z Chapter ll

The Weinstein Company Holdings LLC, et al., CaSe No. 18-10601 (MFW)
Debtors. (Jointly Administered)

Re: Docket Nos. 846, 1664, 1695, 1724, 1771
& 1939

 

Lantern Entertainment LLC,

Plaintiff,
Adv. Pro. NO. 18-50924 (MFW)

V.
Re: Adv. Pro. Docket Nos. 1, 6, 7, 8, 10, 11

Bruce Cohen Productions, and Bruce Cohen,

Defendants.

 

X

DECLARATION OF IRWIN REITER IN SUPPORT OMNIBUS OBJECTION OF
LANTERN ENTERTAINMENT LLC TO (I) SUPPLEMENTAL OBJECTION AND
JOINT MOTION OF SLP C()NTRACT COUNTERPARTIES TO CLARIFY SALE
ORDER; (II) MOTION OF EXECUTORY CONTRACT COUNTERPARTIES FOR

ORDER CONFIRMING THAT COUNTERPARTIES’ AGREEMENTS HAVE
BEEN DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT; AND
(III) THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ (A) OBJECTION
TO SUPPLEMENTAL NOTICE CF FILING OF LIST OF ASSUMED
CONTRACTS PURSUANT TO SALE ORDER AND (B) JOINDER T0 THE
MOTION OF EXECUTORY CONTRACT C()UNTERPARTIES FOR ORDER
CONFIRMING THAT C()UNTERPARTIES’ AGREEMENTS HAVE BEEN
DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT

l, IrWin Reiter, pursuant to Section 1746 of title 28 of the United States Code,

hereby declare that the following is true to the best of my knowledge, information, and belief:

EAST\163555837.10

 

Case 18-10601-|\/|FW Doc 1940 Filed 01/07/19 Page 2 of 7

1. l am over 18 and competent to testify. l arn currently the EXecutive Vice President
for Accounting and Financial Reporting for Lantern Entertainment LLC (“Lar_i‘@r_n
Entertainment”), the purchaser of substantially all of the assets of The Weinstein Company
Holdings LLC (“TW_C” and, collectively with its affiliated debtors and debtors in possession, the
“Qe_blo_i§”), in the above-captioned chapter 11 cases (the “Chapter 11 Cases”). l held the same
position within TWC prior to its filing for bankruptcy I submit this declaration (the
“Declaration’;) in support of the Ornnz`bus Objection of Lantern Entertainment LLC to (I)
Supplemenz‘al Objectz`on and Joz'nt Motz'on of SLP Contract Counz‘erparz‘z`es to Clarz`]j) Sale Order;
(II) Motz'on of Execul‘ory Contract Counterparties For Order Conjirmz'ng That Counterparties’
Agreernenz‘s Have Been Desz'gnated by Lantern for Assumpl‘z`on and Assz`gnrnent; and (I]I) T he
Ojj(icz'al Commz`tz‘ee of Unsecured Credz'tors’ (A) Objecz‘z'on to Supplemental Notz'ce ofFilz'ng of
Lz'st of Assumed Conz‘racts Pursuant to Sale Order and (B) Joz`nder to the Motz'on ofExecutory
Conz‘ract Counterparz‘z'es for Order Conjirrnz`ng That Counterpartz`es’ Agreements Have Been
Designated by Lantern for Asszzmption and Assz`gnment (the “Ob]`ection”), which is being filed
contemporaneously with this Declaration. Except as otherwise indicated, all statements in this
Declaration are based upon my personal knowledge, my review of relevant documents, my
knowledge of the Debtors’ operations and financial condition, based on discussions with other
employees of Lantern Entertainment, or information provided to me. If 1 were called upon to
testify, l could and would testify to each of the facts set forth herein.

2. In my capacity as the supervisor of TWC’s Participations Department, l had
primary responsibility to review talent Work-for-hire Talent Agreements1 and related reports,

such as the agreements entered into with the Talent Parties. As such, l am familiar with how

 

1 Capitalized terms not otherwise defined in this Declaration shall have the meaning given to them in the

Obj ection.
2

EAS"[\163555837.10

 

CaSe 18-10601-|\/|FW DOC 1940` Filed 01/07/19 Page 3 Of 7

TWC structured each film or television project, which is similar to how other studios in the
industry structure their projects. Prior to working at TWC, l worked in a similar capacity at
l\/Iiramax Film Corp. Based on my experience and my conversations with other former TWC
employees, the following describes well~settled industry practice.

3. With respect to TWC’s projects, TWC typically would establish one or more
special purpose vehicles for each'project. TWC would do so for a variety of reasons, including
(a) for tax purposes, (b) to provide structure to the financing of the film, (c) to keep films
separated to avoid cross-collateralization and accounting issues, (d)_ to provide uniformity for
administration and ownership, (e) limit the liability of the owner of the film, and (f) for labor
reasons, such as the separation of union and non-union workers. Each special purpose vehicle
would maintain its own books, have its own assets and liabilities, and have separate taxing,
accounting, and production lending. In my experience, this process is employed throughout the
industry to keep separate the production-related activities from the acquisition- and distribution-
related activities and to maintain the independence and autonomy of each separate production.

4. Along with the creation of each set of special purpose entities, the entities would
enter into a series of agreements that, in the end, would result in TWC taking title of the
particular film for which the special purpose entity was created. Taking Sz'lver Lz'nz'ngs Playbook
(“§1:1_3”) as an example, TWC used or formed the following special purpose entities: Team
Players,7 LLC, SLPTWC Films, LLC, and SLP Films, lnc. Further, with respect to SLP, the
following agreements were entered into to govern the production, distribution, and exploitation

of the film.

a. L`etter Agreement dated as of l\/Iay 24, 2007, between The Weinstein Company
LLC l(“TWC”) and Matthew Q’uick (“Quick”) with respect to the option to
purchase any and all rights of whatsoever kind and nature solely and exclusively

3

EAST\163555837.10

 

Case 18-10601-|\/|FW Doo 1940 Filed 01/07/19 Page 4 of 7

EAST\163555837.10

in and to the book written by Quick entitled “The Silver Linings Playbook”
(“Book”), subject to certain reserved rights (“Letter Agreement”). A true and
correct copy of the Letter Agreement is attached hereto as Exhibit 1.

Letter dated June 30, 2009 extending the “.Option Period” under the Letter
Agreement. A true and correct copy of this letter is attached hereto as Exhibit
2.

Letter dated December 22, 2010 evidencing payment of the “Purchase Price”
under the Letter Agreement A true and correct copy of this letter is attached
hereto as Exhibit 3.

Writing Agreement dated as of October 16, 2007, between Team Players LLC
(“TP”) and Kanzeon Corp. (“Lender”) f/s/o Russell (collectively, Lender and
Russell may hereinafter be referred to as “Writer”) for Writer’s writing services
in connection with the Picture based on the Book, with a signed Certificate of '
Authorship. A true and correct copy of the Writing Agreement is attached
hereto as Exhibit 4.

One Pz'cture Theaz‘rical Motion Picture Lz`cense Agreement dated as of
September 13, 2011, between TP and TWC with respect to the license of certain
rights in and to the Picture (the “TP License Agreement”). A true and correct
copy of the TP License Agreement is attached hereto as Exhibit 5.

One Pz`cture Theatrz'cal Moz‘ion Pz'cture Lz'cense Agreement dated as of
September 14, 2011, between TWC and SLPTWC Films, LLC (“SLPTWC”)
with respect to the license of certain rights in and to the Picture. A true and
correct copy of this agreement is attached hereto as Exhibit 6.

Exclusive Lz`cense Agreement dated as of September 14, 2011 between
Weinstein Global Film Corp. and SLPTWC (the “Foreign License Back
Agreement”). Under the Foreign License Back Agreement, SLPTWC Films,
LLC licenses all foreign rights to exploit SLP to Weinstein Global Film Corp.
A true and correct copy of the Foreign License Back Agreement is attached
hereto as Exhibit 7.

Exclusz`ve Lz`cense Agreement dated as of September 14, 2011 between
SLPTWC Films, LLC and TWC (the “Domestic License Back Agreement”).
Under the Domestic License Back Agreement, SLPTWC Films, LLC licenses
all domestic rights to exploit SLP to TWC. A true and correct copy of the
Domestic License Back Agreement is attached as Exhibit 8.

 

Productz'on Services Agreement dated as of September 15, 2011 between
SLPTWC and SLP Films, lnc. (the “Production Services Agreement”). A true
and correct copy of this agreement is attached hereto as Exhibit 9.

4

 

Case 18-10601-|\/|FW Doo 1940 Filed 01/07/19 Page 5 of 7

5. The chain of title for SLP can be summarized as follows:

EAS"[\163555837.10

Step 1: TWC acquires the rights to a particular piece of art, for example,
a novel or screenplay. With respect to SLP, this was accomplished
through the Letter Agreement. See Exhibits l through 3.

Step 2: TWC uses one or more existing (or forms new) special purpose
vehicles for a specific project. ln the case of SLP-Team Players LLC,
SLPTWC Films LLP, and SLP Films, Inc.

Step 3: TWC’s special purpose vehicle enters into an agreement with a
party to write the script related to the film or project. For SLP, Team
Players LLC contracted with Kanzeon Corp. for the services of David O.
Russell to author the script for the film. See Exhibit 4.

Step 4: TWC enters into one or more license agreements that provides
the special purpose vehicle the “right to produce, distribute and otherwise
exploit” the production at issue, but that “[a]ll other rights in and to the
Underlying Literary Material are hereby reserved by [TWC as] Licensor.”
See Exhibits 5 & 6. ln the case of SLP, Team Players, LLC entered into
the TP License_Agreement, where Team Players, LLC licensed to TWC
the rights to produce, distribute and exploit SLP on September 13, 2011.
See Exhibit 5. The next day, on September 14, 2011, TWC granted
SLPTWC Films, LLC a more extensive license. See Exhibit 6. This
license covers all distribution and exploitation of SLP.

Step 5: Also on September 14, 2011, SLPTWC Films, LLC grants an
exclusive license for SLP to a TWC affiliate, Weinstein Global Film
Corp. (“WGFC”)-~a Debtor in these cases_that governs the foreign
distribution and exploitation of SLP. See Exhibit 7. ln addition,
SLPTWC Films, LLC grants an exclusive license for SLP to TWC--a
Debtor in these cases_that governs the domestic distribution and
exploitation of SLP. See Exhibit 8. ln sum, TWC and WGFC, two
Debtors in these Chapter 11 Cases, have exclusive, permanent licenses
for the foreign and domestic distribution of SLP.

Step 6: TWC enters into a production services agreement with the special
purpose vehicle, which provides for the return or reversion of the rights
granted under the license back to TWC. For SLP,_SLPTWC Films, LLC
(as “Producer”) entered into the Production Services Agreement with
SLP Films, lnc. (as “Contractor”). See Exhibit 9. Similar to the Talent
Agreements, the Production Services Agreement is a “work for hire”
agreement, with the Producer and all successor and assigns owning all
elements and components of the film. See id. at § 2.1. The Production
Services Agreement is also the agreement through which the funding for

5

 

Case 18-10601-|\/|FW Doo 1940 Filed 01/07/19 Page 6 of 7

the film is funneled and which governs the production of the film as a
whole.'

Step 7: The special purpose entities enter into talent agreements with '
various parties, including directors, actors, producers, and the like. For
SLP, SLP Films, lnc., which was a mere “Contractor” under the
Production Services Agreement entered into those agreements See
Talent Agreements attached to Obj ection as Exhibit B.

Step 8: The film is produced, distributed, and exploited. With respect to
SLP, the film was first distributed in 2012.

Step 9: After a period, typically two or three years, the special purpose
vehicles are dissolved unless there is a reason to keep the entities open;
e.g., for tax purposes2

Step 102 SLPTWC Films, LLC holds all rights to the films, including
those held by SLP Films, lnc., its “Contractor” under the Production
Services Agreement. SLPTWC Films, LLC licensed those rights to
Debtors TWC and WGFC through the Domestic License Back
Agreement the Foreign License Back Agreement, respectively.
Therefore, the Debtors held all rights to SLP on the Petition Date.

6. TWC undertook the same or a substantially similar process with respect to the

other films at issue.

7. The films relevant to the Talent Party Motions and the Summary Judgment

Pleadings were completed and distributed between five and seven years ago, and the special

purpose entities created for each of those films were dissolved Upon dissolution, consistent

with the process described above, all rights were taken back or transferred to Debtor TWC or

another Debtor or Debtor-Affiliate.

 

2 SLPTWC Films, LLC and SLP Films, lnc., both entities were dissolved See Exhibit 10.

EAST\l 63555837.10

6

 

Case 18-10601-|\/|FW Doo 1940 Filed 01/07/19 Page 7 of 7

Pursuant to 28 U.S.C. § 1746, l declare under penalty of perjury that the foregoing

is true and correct. 9
January 7, 2019 ( f

Irwin Reiter v

 
   

EAST\163555837.10

 

